PER CURIAM.
ORDER
Randy Owen appeals the judgment of the trial court finding him guilty of the class A misdemeanor of assault in the third degree and the infraction of trespass in the second degree. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2018).